United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40431
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAIME ALFREDO BOCANEGRA-CAMARILLO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-1344-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jaime Alfredo Bocanegra-Camarillo pleaded guilty to

one count of illegal reentry after deportation in violation of

8 U.S.C. § 1326.    The district court sentenced Bocanegra-

Camarillo to 77 months of imprisonment and three years of

supervised release.

     Bocanegra-Camarillo argues that 8 U.S.C. § 1326(b) is

unconstitutional.    In Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998), the Supreme Court held that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No.03-40431
                                 -2-

enhanced penalties in 8 U.S.C. § 1326(b) are sentencing

provisions, not elements of separate offenses.    Bocanegra-

Camarillo concedes that his argument is foreclosed by

Almendarez-Torres, but he asserts that the decision has been cast

into doubt by Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).

He seeks to preserve his argument for further review.

       Apprendi did not overrule Almendarez-Torres.   See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).    This court must follow Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation marks and

citation omitted).    This issue is without merit.

       Bocanegra-Camarillo also argues that there is a conflict

between the written and oral judgments.    The written judgment

contains a condition of supervised release prohibiting the

possession of a dangerous weapon; the oral pronouncement of

sentence did not mention this provision.    For the reasons

outlined in United States v. Torres-Aguilar, 352 F.3d 934, 935-38

(5th Cir. 2003), we conclude that the district court’s omission

of the dangerous weapon prohibition during the oral pronouncement

of sentence did not create a conflict with the sentence set forth

in the judgment.

       AFFIRMED.